Citation Nr: 1339537	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  08-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, claimed as a nervous condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1995 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to the benefit currently sought on appeal.  Jurisdiction over the appeal has been retained by the RO in Montgomery, Alabama. 

In March 2012, the Board remanded this issue to the RO via the AMC for additional development.  The requested development has been accomplished and the issue has returned to the Board for appellate consideration.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.


FINDING OF FACT

A chronic psychiatric disorder was not shown in service, a psychosis was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to relate the Veteran's diagnosed schizophrenia to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, to include schizophrenia, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.384 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2007.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and post-service treatment records have been associated with the claims file. Pursuant to the Board's March 2012 remand directives, the RO obtained additional medical records and disability records from the Social Security Administration (SSA) that the Veteran indicated were missing from the claims file.  Either with VA's assistance or submitted directly by the Veteran, all relevant identified and obtainable records have been associated with the claims file. 

VA also provided an examination with regard to the Veteran's psychiatric condition in March 2012.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2012 examination was adequate as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file, interview of the Veteran, and an examination, which included a clinical evaluation.  The opinion contains sufficient information on the issue on appeal and the rationale is well-reasoned.  

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See 38 C.F.R. § 3.384.   This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); schizophrenia is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

With regard to the first element of Shedden/Caluza, the medical evidence clearly documents the presence of a current psychiatric disorder.  Treatment records from the Veteran's primary care physician from the Dothan Community Based Outpatient Clinic (CBOC) indicate a diagnosis of schizophrenia in January 2007, though medical records indicate he was seen for "hallucinations" starting in October 2006.   The Board must determine, then, whether the Veteran's schizophrenia is related to his service.

During his service entrance examination in November 1994, the examiner noted "normal" findings for the Veteran's psychiatric evaluation.  On his Report of Medical History, the Veteran indicated that he never had "nervous trouble of any sort."  The Veteran's service treatment records are silent as to treatment for any psychiatric symptoms.  Further, the Veteran was once again found psychiatrically normal upon clinical evaluation at his May 1998 service separation examination.

As mentioned, while the Veteran had psychiatric care post-service, available medical records first document a schizophrenia diagnosis in January 2007.  During treatment at Dothan COBC, the Veteran indicated that he had auditory hallucinations that "first appeared 5 years ago."  He also stated that he had "nervous breakdowns while on [the] ship" in the Navy.  The examiner noted a diagnosis of schizophrenia.  He was treated as early as August 2006 for "acute delirium and hallucinations" and reported that he had been "hearing voices for several years" but that it was "worse now."  He was given medication and by the next morning "felt much better and was desiring to go home."  

Subsequent private treatment records note ongoing psychiatric care.  In October 2006 the Veteran told a Dothan COBC examiner that audio-hallucinations had "been a problem for 4-5 years" but no diagnosis of schizophrenia was made at that time.  In May 2007, the Veteran underwent a health maintenance evaluation during which the examiner's assessment was schizophrenia and the examiner noted that the Veteran "has been on a continuous atypical antipsychotic regimen for at least one year."  In February 2008, the Veteran told a Dothan COBC examiner that he "began hearing voices in his early 20's."  During an examination for SSA disability benefits in February 2009, the Veteran told the examiner that he had "auditory hallucinations for 6 years but was very irritable and angry before this."  He further explained that he "had suicidal ideation" in the Navy "because it 'was not' for him."  The Veteran's file contains records of additional, ongoing treatment for schizophrenia but they do not contain evidence linking his current condition to service. 

The VA examination in March 2012 confirmed the diagnosis of schizophrenia.  The Veteran told the examiner that he first sought treatment "3-4 years prior to the interview."  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran "denied formal psychiatric treatment during service beyond consulting a chaplain due to unhappiness" and that there is "no evidence of psychiatric treatment in the veteran's service medical record."  Further, the Veteran did not seek treatment until a few years prior to the March 2012 interview and "estimated hallucinations did not begin until 2002" after leaving service in 1998.    

In a statement received in May 2007, the Veteran indicated that he "went to a chaplain with this condition" during service and that the chaplain never "sent [him] for medical care."  The Veteran also submitted 3 buddy statements dated in April 2007 attesting to the Veteran's post-service symptomatology.  Each buddy statement described the Veteran as a social boy until service when he became increasingly angry.  One statement noted that while in the Navy, the Veteran's "letters to home became fewer and further apart and became full of sadness and anger."  Another letter states that since his return from the Navy, the Veteran does not "want to spend time with anyone" and is "mostly by his self."  

The Veteran has submitted several statements in support of his appeal asserting that he went to the chaplain about his nervous condition.  He is competent to report symptoms such as auditory hallucinations in and post-service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, any allegations of continuity of symptomatology appear to be only recent.  Indeed, a majority of the reports by the Veteran indicate that he did not experience symptoms of his condition until 2002, a few years after separation from service.  

The Board acknowledges that the Veteran's statements and buddy statements attest to the change in the Veteran's behavior starting during his active service.  Though competent to attest to symptomatology, the Board observes that, for this disability, rendering a diagnosis or presenting a medical opinion as to etiology lies outside the realm of what lay persons are competent to opine.  See Grover v. West, 12 Vet. App. 109, 112 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The determination of both the diagnosis and etiology of any acquired psychiatric disorder must be made by a mental health profession, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition.  This requires medical expertise that the Veteran and his witnesses fail to possess, such that they are not competent in that regard.

Additionally, the Board accords greater probative value to the contemporaneous medical records, including STRs and post-service medical records, which do not document the diagnosis of schizophrenia until January 2007, more than 5 years after service discharge.  Even assuming, based on the Veteran's own statements, that symptoms began in 2002, the nervous condition, then, did not begin until at least 3 years after service.  The Board places far greater probative value on this pertinently negative contemporaneous evidence than it does on the more recent claim of in-service onset from the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Such records are more reliable, in the Board's view, than the Veteran's unsupported claim of a nervous condition's onset in service, first filed in November 2006.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  

The Board acknowledges that the Veteran receives Social Security Disability Insurance for his schizophrenia, from which they determined he became disabled in July 2006.  The Board is not bound by this SSA determination, see Martin v. Brown, 4 Vet. App. 136, 140 (1993), and, as the question before the Board is not whether the Veteran is disabled due to his schizophrenia but whether said disability is related to service, the SSA decision is of little probative value.

As the competent evidence does not establish that the Veteran's schizophrenia is related to service, that his schizophrenia manifested within one year of service separation, and that the symptoms of his schizophrenia did not manifest until several years post-service, service connection may not be granted on a direct basis, presumptive basis, or on the basis of continuity of symptomatology.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply and the claim must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


